                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA,                      )             5:18CR-4073
                                               )
                       Plaintiff,              )
                                               )
vs.                                            )     MOTION TO CONTINUE
                                               )         SENTENCING
AARON ROCHESTER,                               )
                                               )
                       Defendant.              )

       COMES NOW the Defendant, Aaron Rochester, by and through his attorney of record,

Stuart J. Dornan, and hereby moves this Court for a continuance of the sentencing hearing currently

scheduled for August 30, 2021. In support of said Motion, the Defendant states as follows:

       1. Defense Counsel requires more time to compile the necessary materials regarding the

           sentencing of this complex matter; and Defendant’s wife is still engaged in ongoing

           medical treatment.

       2. Assistant United States Attorney Shawn Wehde has no objection to a sixty-day

           continuance of the sentencing hearing.

       3. Defendant requests a sixty-day continuance of the sentencing hearing.

       WHEREFORE, the Defendant prays the Court grant a sixty-day continuance of the

sentencing hearing; and for such other and further relief as the Court deems just and equitable.



                                               AARON ROCHESTER, Defendant,

                                       By:     s/Stuart J. Dornan
                                               STUART J. DORNAN, #A0011658
                                               Attorney for Defendant
                                               Dornan, Troia, Howard, Breitkreutz
                                               Conway & Dahlquist, PC LLO
                                               1403 Farnam Street, Suite 232
                                               Omaha, Nebraska 68102
                                               (402) 884-7044 (phone)
                                               stu@dltlawyers.com

       Case 5:18-cr-04073-LTS-KEM Document 72 Filed 08/20/21 Page 1 of 2
                                CERTIFICATE OF SERVICE

        I hereby certify that on August 20, 2021, I electronically filed the foregoing document with
the Clerk of the District Court using the CM/ECF system which sent notification of such filing to
the following:

       Shawn Wehde, Assistant United States Attorney

and I hereby certify that I have provided the document via email to the following non CM/ECF
participants:

       Jill R. Freese, United States Probation Officer

                                              s/Stuart J. Dornan
                                              STUART J. DORNAN, #A0011658
                                              Attorney for Defendant




                                                 2


       Case 5:18-cr-04073-LTS-KEM Document 72 Filed 08/20/21 Page 2 of 2
